DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the Remarks and Amendments filed on July 22, 2022, Claims 1, 17, and 22 have been amended.  Claims 20, 21, and 23-51 have been previously canceled.  Now, claims 1-19 and 22 remain pending.



Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-19 and 22 are directed to predicting a disease pathology in a subject, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind/mental processes). The claims could also be considered certain methods of organizing human activity (including personal behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-19 are directed to a system including at least one machine and claims 22 is directed a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (machine and process) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a system, comprising:
	receives first medical data for the subject and is configured at least in part on second medical data, the second medical data comprising data from patients with a known prognosis for cognitive impairment; and
	a display for displaying an indication of the prediction,
	wherein the first medical data does not comprise data obtained from a molecular imaging procedure on the subject and the second medical data does not comprise data obtained from one or more molecular imaging procedures.
	The above-recited limitations set forth an arrangement where data is received to predict a disease pathology.  This arrangement amounts to both an observation (receiving data) and an evaluation (comparing and analyzing data and displaying a prediction).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to the medical data of a subject, i.e. receiving first medical data and predicting a disease pathology.  This arrangement amounts to managing personal behavior or relationships or interactions between people.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims (claims 17 and 22) do recite additional limitations:  
	A computer system
	A trained learning machine
A display
A memory
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0044] A “display” can mean any device capable of displaying information in alphanumeric or pictorial form and typically includes a screen, circuitry, a casing, and a power supply. Non-limiting examples of displays include computer monitors, tablet screens and smartphone screens. A display may be local, i.e., directly connected to a local computer hosting the system, or remote, i.e., part of a user system with which a computer hosting the system communicates over a network or, for example, the Internet with the system services being provided as a cloud-based utility.
[0058]	One aspect of the disclosed subject matter involves the use of a machine learning-based analytical approach that facilitates the identification of appropriate subjects based on their specific imaging, genetic, psychometric, and demographic data to determine optimal stratification of clinical trial subjects with mild cognitive impairment (MCI). The approach encompassed the application of machine-learned models in series or individually to exclude patients lacking appropriate biomarkers, progression rate, or both.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  The independent claims 17 and 22 and dependent claims, 2-16, 18, and 19 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
A.	Applicant argues that the claimed system and methods integrate the diagnostic aspects of the invention into a practical application that solves real world problems.
In response, Examiner respectfully disagrees.  Applicants have not provided a nexus between the most recent guidance and their claims limitations and have not set forth how and which of their limitations transform the abstract idea, to which the invention is directed towards, into a practical application. The applicant claims that the invention is directed to receiving data to predict a disease pathology. However, these functions are still the standard computing functions of transmitting/receiving data and then performing repetitive calculations (i.e. data comparisons) of this data with other data. It is further noted that the broadest reasonable interpretation of the claims include embodiments that can be performed by a human using pen and paper. Alternatively, this process can be performed by a human to arrive at the inventive solution of the invention. Even though the claimed method amounts to more than a mere collection of data the method is still an abstract idea because as noted above in at least one of its embodiments it can be performed by a human with a pen and paper. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  The method does not improve the computer or technology and can be performed using a generic computer.  The amended features are just tools used to perform the steps of the claim.   
As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	System for evaluating a pathological stage of prostate cancer (US 9779213 B2) teaches clinical information, molecular information and/or computer-generated morphometric information is used in a predictive model for predicting the occurrence of a medical condition. In an embodiment, a model predicts whether a patient is likely to have a favorable pathological stage of prostate cancer, where the model is based on features including one or more (e.g., all) of preoperative PSA, Gleason Score, a measurement of expression of androgen receptor (AR) in epithelial and stromal nuclei and/or a measurement of expression of Ki67-positive epithelial nuclei, a morphometric measurement of a ratio of area of epithelial nuclei outside gland units to area of epithelial nuclei within gland units, and a morphometric measurement of area of epithelial nuclei distributed away from gland units. In some embodiments, quantitative measurements of protein expression in cell lines are utilized to objectively assess assay (e.g., multiplex immunofluorescence (IF)) performance and/or to normalize features for use within a predictive model.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362. The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: httos://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https ://(www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/ 
Primary Examiner, Art Unit 3626